Title: To James Madison from Edmond Kelly, [ca. 29] January 1820
From: Kelly, Edmond
To: Madison, James


Sir
[ca. 29] January 1820
Ten days after the date of my last letter I read a Memorial of the Citizens of Pensilvenia to Congress stating the necessity for domestic manufactures it was well written but except a short extract of a former report of the new Committee of Commerce & manufactures the later part was defective. It ought to have shewed the amount of Imported british merchandise & manufactures & if it could not to the U S. generally at lest to new York or Philadelphia and ascertain the balance yearly remitted to England over & above the amt of the Exports which it appears has caused a gradual decrease of Specie and the present pecuniary Embt of all classes of the Community—unfortunately the passion for british cloths & british Ware is so excecssive that it surprises one so patriotic & enlightened a body as congress could be Influenced by the perfidious sophistry of Adam Smith not to provide for & protect domestic Manufactures—the only measure that could prevent the ruin of the Country—domestic Manufs. no matter how high or even exorbitant in price (but which Exorbitancy would decline with the increase of Manufactories & their Competition) would keep the Specie of the Country in it—what the laboring Manufacturor earned would Circulate among the farmers & grocers and two thirds of all the money the Owners of these Manufactories received would also circulate in the same manner. The balance or whatever they Saved would add to the Capital of the Country cause Industry & Improvement now unknown & what is very desireable expell british Influence and british poisons which last I find are nearly as destructive of the health of the best patriots here as they are in Europe—nor have I a doubt that Mr. Jeffersons health was affected by them—they are vended here by every dealer in british Merchandise not one pound of Sugar is sold that does not contain some slowly corrosive Deleterious poison and in one Instance I found by Examination of Tea sold to myself that it had been steeped in some liquid poison & dried again & had nearly caused my Death. I mention these as some of the evils caused by the present Immoderate use of british goods & even the money remitted for these goods to England has been converted to the most fatal Murderous & Despotic uses it has been chearfully subscribed by the british Merchant & Manufacturer to the ministerial Loans to pay & support ministry fleets and armies &ce subsidise the northern Kings suppress the Industry and Destroy the freedom of other nations—to establish british Monopoly—to enslave the world & restore a horrible superstition but very little Inferior to Islamism in its bad effects on man Kind—the wildest Indian in your Forrests is a rational & an Enlightened being and a more manly character than a poor passive papist subject to the Inquisition & the pope—to these holy wars. America has in this way subscribed more than her quota or quantum or share of the expences & subsidies to the Duch & the Rusians and did not like France parade a single Battallion in aid of Freedom (I allude to La Fayetts services) but surely if America could not in prudence Interfere she acted ungratefully in paying the fleets & Armies that Enslaved France nor can there be a doubt, that as soon as the present disturbances in England are quieted & the Continental ferment subsides but that England will Employ her fleets and Armies & those of her Allies whom American remittances will Subsidise & pay to Invade and Enslave America—to these disturbances alone you may attribute the Dissembled moderation and Inactivity of the Federal Orangemen whom all their Instructions nor british arrogance & Effrontery cannot make careless of Detection or Callous to exposure—how remiss—how culpable is it in congress to permitt an Importation so Excessive—a traffic so ruinous & an Intercourse so pernicious—so eventually fatal to the U States to Continue—the strength of the Anglo American Orange party & of the Mercantile Interest attached to England renders it Extremely perilous to continue an Intercourse which Impoverishes & denationalises American Citizens creates and causes discontent and Doubts of the Capacity of Congress to protect the people from foreign peculation & this duty is as Imperative on it as on a parent to protect his children—to continue an Intercourse and a traffic which tempts England to Invade America which pays her fleets & Armies & the armies of her Allies to ravage your Country to murder your Citizens and Annihilate your Independence. It is really much to be regretted that so learned so patriotic and Intelligent a body as Congress could neglect or Omitt this most Important of all Duties—providing for & protecting Domestic Manufactures and Excluding all foreign ones—a measure on which the Vital Interests of the Country—the permanence and security of its Establishments & its Destiny depends but even supposing America free from all external danger of Coalition or Invasion is not preserving the Circulating cash of the Country from transportation the only measure that can Avert Impending national Bankruptcy. Continue the present Intercourse long & British Merchants will become owners of the soil if they will accept it in payment of their Executions & goods (and I Confess it is my belief if they would Reside here and Import their Manufactories that America would not loose by the Transferr) but I believe it is evident that the Circulation of money in the country or, as writers call it in the body politic answers purposes similar to those which the Circulation of the blood does in the human body—to draw off either produces Exhaustion Debility & dissolution—and it is to be hoped such a Calamity will be averted by enacting the necessary & protecting & provident laws—that it will provide for protect & appropriate liberally towards creating and Establishing domestic manufactures—pay the passage of all skilfull Artizans and Manufacturers from England whom want may float here for Employment—subsist them untill their Labor subsists them and give bounties to those that will Expeditiously put the most Improved Machinery into operation—& particularly that for Woollen Cloth—coarse & fine Cottons & for staining & printing them—Delph—Hardware or Cutlery—and Canvass—& surely if a Call on the Legislatures of the different states is necessary to make appropriations in aid of Congressional provision & can be constitutionally done they will not refuse their aid to appropriate for patronise & facilitate the accomplishment of this most Important national object—to exclude british Manufactures is to exclude british Influence destroy the hopes of the Disaffected and quiet the Country. Agricultural Industry would revive & promote Improvement, the price of produce would be fixed and Secure from the Danger of foreign Intrigue or fluctuation—& one Season would restore Circulation and a host of store Keepers who are but british factors Vending british merchandise & their shop boys would be converted into usefull Citizens—nationalised & detached from british Interest whose present Collections of Revenue for England is more Injurious to America than the Collection & transmission of the Peter Pence was formerly from England & other Countries to Rome to the Pope—thus will Congress prevent that Certain ruin to which foreign Intercourse traffic with England & british Monopoly is now hurrying the Republic, and thus alone will Congress fix and perpetuate american Independence and thus will American Industry advance rapidly to perfection. This is what the great patriotic & provident mind of Mr Jefferson long since foresaw and attempted to remedy but the Clamors of the Ignorant, the disaffected and of the dealers in british Merchandise prevented it & it is gratifying to think that in spite of british poisons he has lived to see numbers (probably ruined) regreting that the non Intercourse Sistem & domestic Manufactures which were Created by him were not adhered to—such a president is now necessary & that he or Mr Madison may be next chosen can alone give that security which none but the friends of England would be opposed to.
Mr Monroes Message to Congress has Anticipated my sentiments with respect to Florida—it is very ably written the Conduct which America should pursue so as to avoid wars & Coalitions & to live peaceably & Justly is Very ably and Judiciously recommended—by a Just honest & Conscientious conduct America may continue at peace with the most dangerous Despots (England alone excepted[)]—the reverse would Cause wars the greatest possible Calamity but the Occupation of Florida is indispensibly necessary. Spain has afforded England one Gibraltar it would be madness to allow Spain to give a second when it is notorious that an Anglo American federal parliament and some of the most Exalted Characters have tendered their Services to England—but the Just and forbearing Conduct of america has disappointed them—the Coalition was not formed—Ferdinand is deemed a Usurper by the other European Kings and the Infamous & Villanous Contrivances of Cromwell’s Nobility & their Dog the Regent disgust Alexander who is a man of sense & tho he declined interfering in the Internal affairs of Spain did not like to see a son displace his parent & usurp his authority &ca. Thus has England been foiled but that it has been attempted will appear from a former letter of mine anterior to the Cession of California and of the Rusian Frigates or ships to spain the signal was as plain as that of a Telegraph and the partiality manifested Since that here by the Ignorant populace for all men of the name of Alexander is surprising—such is the ascendancy of british agents & Corrupted Demagogues & orangemen on the Ignorant that I often wonder they do not detect the perfidious Impositions. Genl. Jackson is surprisingly Interested in aid of british Intrigue & repeats with much Venom the abuse & aspersions of the british Court prostitutes sent here after me which I treat with Contempt, he whom the abuse of british Court prostitutes & their satelites & Impostors Could Intimidate into a surrender of his family rights would have less firmness than I would wish to possess and as I Consider it necessary that you should have a Correct Knowlege of parties in England & Ireland & their Influence on the European Continent together with their Local Interests & prejudices which the limits of a letter can Scarcely Contain my next shall attempt to convey it & I deem it necessary as in Case America ever comes in Collision or Contact with England an Intimate Knowlege of british parties is necessary. Cromwells & Wms Lord⟨s⟩ dethroned Charles the 4th for his partiality for old Irish families duped & Destroyed Napoleon—set up Ferdinand they now want to Dethrone and are preparing against America—the Regent is but their Dog but strives to Keep power Independently of them. I am Very respectfully &ca
Ed Kelly
